DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/10/2019.
Claim 10 is cancelled.
Claims, 1, 7, 11, 12, 13, 14, 15, 17, 18 are amended.
Claims 1 – 9, 11 - 19 presented for examination.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Drawings
The Applicant has amended the drawings. The objection to the drawings is withdrawn.

Claim Rejections - 35 USC § 103
Preliminary Note Regarding Independent Claim Amendments 
The Applicant made the following amendments which do not materially change the claimed invention:
“... the method comprising:” which changes the “wherein” statement to a “comprising:” This does not impact the claim mapping.
“dividing a planned trajectory of the machine component
“performing a simulation of at least a first trajectory portion and a second trajectory portion” which changes the limitation from passive to active voice, but does not change the scope of the claimed invention.
“merging at least he simulation results of the first trajectory portion and the second trajectory portion 
“combining, 
performing a first determination of 
performing a second determination of incidents including reassessing incidents determined along the second trajectory portion 
“outputting the merged simulation result 

The above amendments have two main thrusts. First, to change the claim from a mixture of passive and active voice to only active voice, and Second to change the “determining” to a “first determining” and to change the “reassessed” to “a second determination.” Changing from passive to active voice does not change the scope of the claim. Also, the previously “determining” and “are reassessed” (passive voice) were two separate elements and therefore changing them to a “first determination” and a “second determination” does not change the scope of the claim.

The Claim; however, was also amended to recite “and said incident is a collision of the machine component with the work piece” which does change the scope of the independent claims by importing elements from currently cancelled claim 10 into the independent claims.

Argument 1 (Claims 1 & 18).  The Applicant states that “independent claims 1 and 18 of the present application have been amended” to describe the claimed method as involving “performing a first determination of incidents along the trajectory portion” and “performing a second determination of incidents including reassessing incidents determined along the second trajectory portion” and to further recite “wherein said incident is a collision of the machine component with the work object” and that “Konobrystaski_2013 and Tucker_2015 fail to teach or suggest at least the aforementioned features.”


In response the argument is not persuasive. 

First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant merely recites claim elements and alleges those elements read over the prior art; however, the Applicant does not address the specific teaches identified by the Examiner in the Office action dated 1/25/2022 which were specifically mapped to these elements. 
While the claims were amended to recite  “performing a first determination of incidents along the trajectory portion” and “performing a second determination of incidents including reassessing incidents determined along the second trajectory portion” these elements have not changed the scope of the claim because they merely change the claim from passive voice to active voice and further merely rename “determining” to “a first determining” and rename the passive voice of “are reassessed” as “performing a second determination of... reassessing.” The Applicant has merely re-arranged the phrasing of the elements but has not structurally changed the claimed invention. The prior Office action mapped specific elements to the elements of the claim but the Applicant did not articulate why those elements do not read on the claim language. 
While the independent claims further recite “wherein said incident is a collision of the machine component with the work object”, the prior Office action clearly mapped these elements to Konobrytski_2013 page 125 which teaches: “… use cases for machining simulation software. Most popular use cases include: collision detection… the collision detection has two components: collision detection of machine parts (including tool and tool holder) with each other that and collisions between machine parts and workpiece…”). The Applicant did not articulate any rationale as to why this does not read on the claimed elements.
Therefore; the argument is a general allegation of patentability and such general allegations are improper.

Second, the previous Office action pointed towards Konobrytski_2013, for example 47 – 48 for making obvious a first determining of a trajectory where an incident is a collision. See Figure III-8 which illustrates a collision incident where the circles illustrate the work tool along two trajectories. The algorithm on page 47 makes obvious a first determining and a second determining. Moreover, Konobrytski_2013 also makes obvious “wherein an incident is a collision of the machine component with the work object”  at page 125: “… use cases for machining simulation software. Most popular use cases include: collision detection… the collision detection has two components: collision detection of machine parts (including tool and tool holder) with each other that and collisions between machine parts and workpiece…”). Therefore; the Office finds that the teachings of Konobrystski_2013 make the claim limitations in question obvious. 

Argument 2 (Claim 7). The Applicant states that that Konobrystaski_2013 relies on height values, which are different from the state values of 0, 1, and 2 that the present application describes as being assigned to each voxel. The Applicant further states that they have amended claim 7 to recite “... each voxel is assigned to at least one state, based on the absence or presence of material of the work object or of an incident for said voxel...” and that the references fail to teach such limitations.

In response the argument is not persuasive. 

The Applicant’s statement that Konobrystaski_2013 height values are different from the sate values of 0, 1, and 2 that the present application describes as being assigned to voxels appears to assert that the claim requires states values of 0, 1, and 2; however, the claim does not require any such values. The height values referenced by the Applicant that konobrystaski_2013 teaches; however, are values determined by the absence or presence of material. More material results in a larger height value, while less material results in a smaller height value. Therefore; Konobrystaski_2013 makes the actual elements of the claim obvious over the prior art.


End Response to Arguments




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konobrytski_2013 (Automated CNC Tool Path Planning and Machining Simulation on Highly Parallel Computing Architects, Clemson University, 2013) in view of Tucker_2015 (US 2015/0294500 A1).


Claim 1. Konobrytski_2013 makes obvious “A method for parallelized simulation of the movement of a machine component in or near a work object (page ii, abstract: “… CAD/CAM… a methodology was also created for designing highly parallel and scalable algorithms… the developed methodology and geometry representation were used for designing CNC machine simulation and tool path planning algorithms… implemented and tested on multi-GPU system… automated tool path planning system capable of generating valid G-code programs for 5-axis CNC milling machines…”), the method comprising: dividing a planned trajectory of the machine component into several trajectory portions;
performing a simulation of at least a first trajectory portion and a second trajectory portion at least partly in parallel yielding simulation results (page 98: “… based on the described tradeoffs there was designed a volumetric data structure for the GPGPU accelerated multi-axis CNC milling simulation and the tool path planning (Figure V-1). The developed geometry representation is a 2-level hybrid of the tree and the voxel model…”; page 99 Figure V-1, Figure V-2; page 100 Figure V-3; page 101 Figure V-4), wherein the simulation (page 37: “… milling simulator…”; page 108: “… during milling simulation the simulator process a sequence of tool movements… determine if a cell is intersected…”; page 116: “… showing of a milling simulation result is one of main goals of a simulator…”) comprises performing a first determination of incidents along the trajectory portions, wherein said incident is a collision of the machine component with the work object (page 125: “… use cases for machining simulation software. Most popular use cases include: collision detection… the collision detection has two components: collision detection of machine parts (including tool and tool holder) with each other that and collisions between machine parts and workpiece…”; page 47 - 48 Figure III-8: collision example, algorithm on page 47); Merging at least the simulation results of the first trajectory portion and the second trajectory portion yielding a merged simulation result, wherein the merging comprises combining the simulation results of the first trajectory portion and the second trajectory portion, and performing a second determination of incidents including reassessing incidents determined along the second trajectory portion based on the simulation results of the first trajectory portion, wherein the incident is removed from or not taken over into the merged simulation results if the reassessment indicates that the incident cannot occur (page 47 - 48 equation III-8 algorithm III-3; … parallel implementation… each thread processes all tool positions for one logical height map point and selects the minimum… each thread processes only one pair of logical height map point and tool position and then compares its own result of other threads… synchronize between threads… implemented collision avoidance technique…”), and  the merged simulation results (page 120: “… when all distances are calculated, they are downloaded to one GPU and combined there into a one complete real height map…”; page 121: “… the same GPU the combines all height maps also performs the last part of the rendering process…”; page 172: “… generate a finishing tool path by combining all generated curves…”).

While Konobrytski_2013 teaches “G1 commands” and “to reduce size of an output program” (page 207) and while the might properly be found to make obvious to one of ordinary skill in the art that the simulation results “is outputted”; Konobrytski_2013 does not explicitly teach the simulation results is outputted.

Nevertheless; Tucker_2015 explicitly teaches “outputting” simulation results (par 27: “the user interface 60… provide an audible, visual, mechanical or other output to the user. As such, the user interface 60 may include… a display, a tough screen… or other input/output mechanism…”; par 62: “FIG. 10 shows the results of the current implementation of this algorithm using 3D graphics…”; par 71: “Thus, the algorithm is used in generating cutting tool paths… the algorithm allows determination of orientations of computer numerically controlled machines tools and subsequent writing of G-code files used by such machine tools… the algorithm is well suited for parallel processing algorithms…”; par 40: “… milling simulation and the tool path planning is provided. A 3-dimensional view of volumetric data structures in accordance with an embodiment of the present invention is provided…”).

Konobrytski_2013 and Tucker_2015 are analogous art because they are from the same field of endeavor called CNC milling simulations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Konobrytski_2013 and Tucker_2015.
The rationale for doing so would have been Konobrytski_2013 teaches to simulate CNC milling in parallel and Tucker_2015 teaches to have a computer system capable of performing parallel CNC milling simulation algorithms that includes a display which and both show 3D graphics of the simulation and can output G-code for use by the CNC milling machine. Therefore, it would have been obvious to combine Konobrytski_2013 and Tucker_2015 for the benefit of visualizing the simulation and to output files that control the CNC milling machine to obtain the invention as specified in the claims.


Claim 18. The limitations of claim 18 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim1. Additionally, Tucker_2015 makes obvious the further limitations of “An industrial machine, wherein the industrial machine executes a method” (FIG. 1; par 7: “some example embodiments provide a method of (and/or processing circuitry of an apparatus configured for) modeling a solid shape in a volume of space. The method may include…”; par 30: “the processor 52… by hardware or software methods or by a combination thereof, the processor 52… capable of performing operations according to embodiments of the present invention… ASIC, FPGA or the like…”).


Claim 2. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “wherein the determined incidents are collisions along the trajectory portions” (page 125: “… use cases for machining simulation software. Most popular use cases include: collision detection… the collision detection has two components: collision detection of machine parts (including tool and tool holder) with each other that and collisions between machine parts and workpiece…”; page 48 Figure III-8: collision example).

Claim 3. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “wherein the planned trajectory is divided into trajectory portions that follow one another in time” (page 180: “… tool center is moved to the next tool center position… tool center follows the showed trajectory… tool movement direction as shown in FIGURE VI-i8…”; page 78: “… a sequence of sub-paths…” Figure IV-7 “tool path”).

Claim 4. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “wherein the merging of the simulation results only takes place in a predefined space surrounding the trajectory portions” (page 22 Figure II-4, Page 23 Figure II-5 both illustrate the tree hierarchy where lower branches merge according to predefined nearest spaces; page 88 Algorithm IV-4 “region” generate tool path; NOTE: because a tree structure is used and the path travers next neighbor branches this makes obvious that merging paths only takes place in predefined spaces surrounding the trajectory.)

Claim 5. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “wherein the space of at least one of the work object and the planned trajectory is represented using voxels” (page 98: “… based on the described tradeoffs there was designed a volumetric data structure for the GPGPU accelerated multi-axis CNC milling simulation and the tool path planning (Figure V-1). The developed geometry representation is a 2-level hybrid of the tree and the voxel model…”; page 99 Figure V-1, Figure V-2; page 100 Figure V-3; page 101 Figure V-4).

Claim 6. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 5 as outlined above. Konobrytski_2013 also makes obvious “wherein the space of the planned trajectory and the space within a predetermined distance from the planned trajectory is represented using smaller voxels than the remaining space” (page 99 Figure V-2, V-1; page 22 Figure II-4; page 117: Figure V-11).

Claim 7. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 5 as outlined above. Konobrytski_2013 also makes obvious “wherein each voxel is assigned to at least one state, based on the absence of presence of material of the work object or of an incident for said voxel wherein the state comprises information if the voxel contains material of the work object” (page 45 – 47, Figure III-6, III-7 Height maps illustrate the height is based on absence or presence of material, page 99 Figure V-2: “Full” “Empty”).

Claim 8. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 5 as outlined above. Konobrytski_2013 also makes obvious “wherein the merged simulation result comprises a result value for each or at least some of the voxels” (page 47 – 48: III-8 Algorithm III-3; “… logical height map point and tool position and hen compares its own result to results of other threads…”)

Claim 9. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 8 as outlined above. Konobrytski_2013 also makes obvious “wherein the result value is the state of a respective voxel after comparing the simulation results of the first and second trajectory portions” (page 47 – 48: III-8 Algorithm III-3; “… logical height map point and tool position and hen compares its own result to results of other threads…”)

Claim 11. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 9 as outlined above. Konobrytski_2013 also makes obvious “wherein in case a collision is determined, then a spatial orientation of the machine component is modified in order to avoid the collision” (page 196 – 199, Figures VI-33, 34, 35: “… a valid orientation is an orientation that does not result in a collision with any cells. So if it is possible to find all orientation that result into collisions for each cell, all collision prone orientations will be described by a union of collision prone orientations of each cell and all collision free orientation will be described by a complement of that union… this cone is called an inaccessibility cone since all tool directions that lie inside of this cone result into a collision…” NOTE: the figures illustrate the tool and tool holder orientation adjusted such that it does not enter the collision cone and is therefore its orientation is spatially modified to avoid the collision.).

Claim 12. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 10 as outlined above. Konobrytski_2013 also makes obvious “further comprising: mering a first merged simulation result and a second merged simulation result to create a new merged simulation result, wherein merging comprises combining the first merged simulation result and the second merged simulation result (page 22 Figure II-4, Page 23 Figure II-5 both illustrate the tree hierarchy where lower branches merge according to predefined nearest spaces; page 88 Algorithm IV-4 “region” generate tool path; NOTE: because the parallel simulation is distributed according to the tree branches it is obvious that the simulation is merged from the tree branches to the tree root) 

reassigning incidents stored in the second merged simulation result are reassessed based on the first merged simulation result and removing the incident from, or not taking the incident over into the new merged simulation results if the reassessment indicates that the incident cannot occur(page 196 – 199, Figures VI-33, 34, 35: “… a valid orientation is an orientation that does not result in a collision with any cells. So if it is possible to find all orientation that result into collisions for each cell, all collision prone orientations will be described by a union of collision prone orientations of each cell and all collision free orientation will be described by a complement of that union… this cone is called an inaccessibility cone since all tool directions that lie inside of this cone result into a collision…”); and outputting the new merged simulation result.” (page 121: “… the same GPU that combine all height maps also performs the last part of the rendering process…”; page 210: “… combined in an automatic path planning system capable of producing a valid G-code program for 5-axis CNC milling machine…”).

Claim 13. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “further comprising performing the simulation of the first trajectory portion and the second trajectory portion on at least two different CPUs and/or GPUs” (page 101: Figure V-4; page 31 Figure II-7).

Claim 14. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “further comprising performing the simulation of the first trajectory portion and the second trajectory portion on different processor cores” (page 101: Figure V-4; page 31 Figure II-7).

Claim 15. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “wherein the machine component is a milling head comprising a milling tool” (Page 1 Figure I – 1 “CNC Machines”; page 62 figure III-21; page 200 Figure VI-36; page ii: “… path planning system capable of generating valid G-code programs for 5-axis CNC milling machines…”; page 17 - 18 section II CNC milling).

Claim 16. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “further comprising measuring, prior to the start of the simulation of the first trajectory portion and the second trajectory portion, dimensions of the work object and/or the machine component” (page 103 Figure V-5: “h… as measured along the cutter axis… lctr: the cutter length measured from the cutter tip along the center axis…”).

Claim 17. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Konobrytski_2013 also makes obvious “further comprising outputting the merged simulation result to an industrial machine, wherein the industrial machine performs work on the work object in accordance with the simulation results” (page ii: “… path planning system capable of generating valid G-code programs for 5-axis CNC milling machines…”). Tucker_2015 also makes obvious “wherein the merged simulation result is outputted to an industrial machine, wherein the industrial machine performs work on the work object in accordance with the simulation results” (par 71: “…numberically controlled machine tools and subsequent writing of G-code files used by such machine tools…”).

Claim 19. Konobrytski_2013 and Tucker_2015 make obvious all the limitations of claim 1 as outlined above. Tucker_2015 also makes obvious “wherein the industrial machine is a milling machine” (par 57: “… tool path planning for multi-axis milling CNC machines…”).




Additional Relevant Prior Art
Young_2017 (US 9,754,405) makes obvious, for example, wherein the space of the planned trajectory and the space within a predetermined distance from the planned trajectory is represented using smaller voxels than the remaining space.

    PNG
    media_image1.png
    679
    616
    media_image1.png
    Greyscale





Yang_2005 (US 2005/0285858) makes obvious, for example, wherein the space of the planned trajectory and the space within a predetermined distance from the planned trajectory is represented using smaller voxels than the remaining space.

    PNG
    media_image2.png
    615
    799
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146